Motion to dismiss appeal from order, entered February 10, 1955, granted, with $10 costs, unless the appellant procures the record on appeal to be filed on or before May 2, 1955, with notice of argument for May 10, 1955, said appeal to be argued or sub*1030mitted when reached. The notice of appeal is corrected nunc pro tunc as of March 2, 1955, to show that the appeal is from the order, entered February 10th, and that it is not from a “decree”. Present — Peck, P. J., Cohn, Breitel, Bastow and Rabin, JJ.